i          i        i                                                                i      i      i




                                  MEMORANDUM OPINION


                                         No. 04-09-00247-CV

                                         Rafael GONZALEZ,
                                              Appellant

                                                   v.

                                            Mike MEDINA,
                                               Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2006-CVF-001543-D2
                              Honorable Raul Vasquez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 29, 2009

MOTION TO DISMISS GRANTED AND APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. We grant the motion. See TEX . R. APP . P.

42.1(a)(1). We order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)(stating that

absent parties’ agreement, costs are taxed against appellant).



                                                        PER CURIAM